DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/16/2021 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Kato (US 2014/0178766).
As to claim 1, Kato discloses a thin film (conductive resin layer, [0010], resin layer, [0013], and throughout) which, when formed on aluminum foil ([0022]), has a lightness L* in the L*a*b* color space, as measured in the specular component included (SCI) mode of at least 53 and less than 100 ([0013], L* is 60 or lower, [0046] L8 is 60 or lower,, also gives numbers 55, 56, 57, 58, 59 and 60 within [0046], [0045]), wherein the thin fil comprises at least one electrically conductive material selected from the group consisting of carbon clack, ketjen black, acetylene black, carbon whiskers, carbon nanotubes, carbon fibers, natural graphite, synthetic prima facie case of obviousness exists (2144.05 I). Also, see MPEP 2143 I for picking and choosing between a finite number of options and art recognized equivalents. 
As to claim 2, 4 and 6 Kato discloses wherein, the thin film of claim 1 has a thickness of from 1 to 200 nm (claim 2), which has a thickness of from 1 to 140 nm (claim 4), which has a thickness of from 30 to 80 nm (claim 6) ([0046]-[0054]). To further explain, the equations set forth within [0049] show the thickness of the layer as “t” the units are in microns. The range of L* is discussed within [0046] as being below 60, the range of a* is -1 to 1 and the range of b* is -1 to 3. Within the equations the lower the value of “t” i.e. 50 nm which is 0.05 microns then the values of L*, b* and a* will still be within the claimed ranges. Thus, showing overlapping ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (2144.05 I). Next, Kato also discusses optimizing the thickness within [0046]-[0054] which is why the equations where made. Therefore, it would have also been obvious to one of ordinary skill within the art at the time of the effective filling date of the invitation to optimize the thickness as a result effective variable (see MPEP 2144.05 II). Lastly, also see MPEP 2144.04 IV A as a mere change in size or proportion. 
As to claim 3 and 5, Kato discloses wherein, the lightness L* is at least 54 and not more than 93 (claim 3) and wherein the lightness L* is at least 54 and not more than 88 (claim 5) ([0013], [0046], L* is 60 or lower, also gives numbers 55, 56, 57, 58, 59 and 60 within [0046]). In prima facie case of obviousness exists (2144.05 I).  
As to claim 35, Kato discloses wherein, the thin film comprises the carbon nanotubes ([0041], carbon nanotubes). 
As to claim 36, Kato discloses further comprises a dispersant ([0010], [0024], dispersion, the conductive material is dispersed in the resin thus the resin or the solvent can be considered the dispersant, discussed throughout). 
Response to Arguments
Applicant’s arguments see Applicant’s Arguments, filed 8/16/2021, with respect to the rejections of modified claims 1-6 under Chen (US 2013/0029097) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Kato (US 2014/0178766). Please see rejection above.
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728.  The examiner can normally be reached on 7:30 AM-3:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN R OHARA/Examiner, Art Unit 1724